Case 2:18-ml-02814-AB-FFM Document 199-2 Filed 02/26/19 Page 1 of 11 Page ID
                                 #:6343




                  EXHIBIT 3
                                                                                                       EXHIBIT 3-1
        Case 2:18-ml-02814-AB-FFM Document 199-2 Filed 02/26/19 Page 2 of 11 Page ID
                                         #:6344

            Ford Motor Company of Australia Limited
            A.B.N. 30 004 116 223

                                                                                                            Go Further




   11 March 2016

   Caitlin Arnold
   Assistant Investigations Officer, Operational Policy Section
   Vehicle Safety Standards
   Department of Infrastructure and Regional Development
   GPO Box 594, CANBERRA, ACT 2601


   Dear Ms Arnold,

                         RE: MY 2010-2014 Ford Focus and Fiesta Transmission Complaints


   I refer to your email of 12 th February 2016 in relation to complaints received from customers over their MY
   2010-2014 Ford Focus or Ford Fiesta transmission.

   Ford Australia takes its responsibilities under the Australian Consumer Law and voluntary Recall Code of
   Practice very seriously.

   We have conducted an internal review, and would like to reply to your questions as follows:

   Q:     COULD YOU PLEASE PROVIDE SOME BACKGROUND ON HOW FORD'S DUAL CLUTCH
          TRANSMISSION OPERATES AND HOW IT IS DIFFERENT TO MANUAL OR AUTOMATIC
          TRANSMISSION.

   The 6-Speed Dry Dual-Clutch PowerShift Automatic Transmission (the "PowerShift transmission") was
   designed for global application in multiple front wheel drive vehicles, including 2010-2014 Focus and Fiesta
   vehicles sold in Australia. Power and Torque from the engine is managed via a dry dual-clutch assembly. The
   transmission is designed to engage two gears simultaneously and finalise the shift by the application and
   release of the active clutches.

   The first clutch is coupled to a Gear Shaft with the odd gear set (1 st, 3rd, 5 th gears). The second clutch is
   coupled to the even gear set (2 nd, 4 th, 6 th & Reverse gears). This can be pictorially represented as follows:
                                                                2            3




                                                             ,.·.. ,.!
                                                             r~ . .




                                                                         6       5   4


                                                                                                          Page   11
            Locked Bilg 32000
            Burnley North, Victoria 3727   I   ford.com.au




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                  FORD DPS6-SAC 00021949
                                                                                                           EXHIBIT 3-2
      Case 2:18-ml-02814-AB-FFM Document 199-2 Filed 02/26/19 Page 3 of 11 Page ID
                                       #:6345

             Ford Motor Company of Australia Limited
             A.B.N. 30 004 116 223

                                                                                                               Go Further



   where,
                        Item                                         Description
                          1      Engine
                          2      Dry double clutch
                          3      Output shaft B - 3rd gear, 4th gear and reverse gear
                          4      Input shaft A - 1st gear, 3rd gear and 5th gear
                          5      Input shaft B - 2nd gear, 4th gear, 6th gear and reverse gear
                          6      Output shaft A- 1st gear, 2nd gear, 5th gear and 6th gear


   Gear selection is managed through the use of electric shift motors as depicted below. This assembly assumes
   the task of automating gear shift management.




                          5




                                                                                                     2


                                            '1:. ,: ~I. ..'•.,
                                                /(\
                                                                 .
                                                                 './
                                                                      '~-


                                                 \               3




            where,
                       Item                                          Description
                          1     Electric shift motors integrated within the Transmission Control
                                Module (TCM)
                          2     Gear selector drum B with spur gear.
                                Controls the selector forks for 2nd/6th gear and 4th/Reverse gear
                          3     Double spur gear 1
                          4     Double spur gear 2
                          5     Gear selector drum A with spur gear.
                                Controls the selector forks for 1st/5th gear as well as 3rd gear



                                                                                                              Page   12
             Locked Bilg 32000
             Burnley North, Victoria 3727   I   ford.com.au




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                          FORD DPS6-SAC 00021950
                                                                                                     EXHIBIT 3-3
        Case 2:18-ml-02814-AB-FFM Document 199-2 Filed 02/26/19 Page 4 of 11 Page ID
                                         #:6346

             Ford Motor Company of Australia Limited
             A.B.N. 30 004 116 223

                                                                                                          Go Further


   Customers may experience any of the following attributes or characteristics with the PowerShift
   transmission, all of which are considered part of normal operation:

   •    A slight vibration/shudder under light acceleration at slow speeds or during a coast down, as the
        transmission upshifts or downshifts;

   •    Firm gear shifting under aggressive acceleration; and

   •    A slight audible rattle, particularly when operated within an enclosed area (eg. carpark).

   It is important to note that these characteristics by themselves are not an indication of any problem with the
   transmission.

   Q:     IS FORD AWARE OF THE ATTACHED COMPLAINTS? IF SO, CAN YOU PROVIDE A SUMMARY OF
          YOUR VIEW IN EACH MATTER?

   Ford Australia's Customer Relationship Centre (CRC) is aware of reports related to each of the seven
   vehicles. Before responding in respect of each of the concerns you have provided, however, we would first
   like to provide some additional information about the PowerShift transmission and some specific quality
   issues we have identified with it

   The PowerShift transmission was first introduced to Ford vehicles in Australia in July 2010 when fitted to
   the Fiesta. The lead Ford engineering activity for the development and ongoing monitoring of this
   transmission is Ford Motor Company ("Ford US"). As part of our normal business processes, Ford US and its
   various global subsidiaries continually monitor the field performance attributes of Ford vehicles.

   Specific Quality Issues Which Have Been Identified With the PowerShift Transmission

   Since the launch of the PowerShift transmission, Ford customers have reported several concerns with the
   operation of the transmission. These reports typically included the following symptoms:

   •    Excessive transmission clutch shudder on light acceleration;

   •    Intermittent no start;

   •    Lack of power ( normally the result of a loss of odd or even gears); and

   •    Intermittent concerns of loss of transmission engagement while driving.

   Following receipt of these reports, Ford US carried out extensive analysis of the field operation of the
   PowerShift transmission. This analysis included:

   •    Lab analysis;

   •    Review of verbatim customer reports;

   •    Engineering and customer vehicle drives;

   •    Customer interview;

   •    Warranty data analysis; and

                                                                                                        Page I 3
             Locked Bilg 32000
             Burnley North, Victoria 3727   I   ford.com.au




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                   FORD DPS6-SAC 00021951
                                                                                                     EXHIBIT 3-4
       Case 2:18-ml-02814-AB-FFM Document 199-2 Filed 02/26/19 Page 5 of 11 Page ID
                                        #:6347

            Ford Motor Company of Australia Limited
            A.B.N. 30 004 116 223

                                                                                                          Go Further


   •   Testing of transmission and transmission components returned after vehicle repair.

   Ford US's analysis identified causes for each of the reported symptoms. Design improvements have been
   implemented to address each of these symptoms in production and repair procedures for vehicles
   experiencing the symptoms have been developed and implemented through the Ford Dealer network.

   The extensive analysis undertaken by Ford US has also shown that these symptoms are usually progressive
   in nature and the driver will notice symptoms indicating that service is required.

   A description and causes for each of these issues, and the service actions undertaken by Ford to address
   them, follows:

   Excessive Transmission Clutch Shudder

   Cause & symptoms: Transmission Input Shaft Seal Leak

   Some 2010-2013 Fiesta vehicles and 2011-2013 Focus vehicles may exhibit excessive transmission clutch
   shudder on light acceleration. This issue may be due to fluid contamination of the clutch friction surface
   caused by leaking input shaft seals. Affected vehicles may or may not exhibit transmission fluid leaking from
   the transmission housing.

   A leaking input shaft seal may initially result in an excessive clutch shudder, primarily on take-off in first
   gear or the first- to- second gear shift It may also be present during take-off in reverse. The excessive
   shudder condition will progressively deteriorate and it will become obvious to the driver that the vehicle
   needs to be assessed.

   Service: Ford US has issued Technical Service Bulletins (TSB) to its Dealers globally to enable them to
   identify and repair vehicles affected by a leaking input shaft seal. Ford has also released an extended
   warranty which applies to the input shaft seals, clutch and transmission software calibration on potentially
   affected vehicles (5 years or 160,000 kilometres from the vehicle's warranty commencement date,
   whichever occurs first). Any transmission issues caused by a leaking input shaft seal after the expiry of the
   extended warranty will continue to be assessed by Ford Australia on a case by case basis to ensure
   compliance with the consumer guarantees contained in the Australian Consumer Law.

   Production: PowerShift transmissions with improved input shaft seals have been available on vehicles built
   for the Australian market from August 23, 2013 (Focus) and from August 30, 2013 (Fiesta).

   Transmission Control Module (TCM) Symptoms

   Each PowerShift transmission control module contains two types of "Automotive Technology Integrated
   Circuit" (ATIC) chips. One ATIC 91 chip and four ATIC 106 chips are contained in each transmission module.

   The ATIC 91 chip controls the power to the TCM and the ATIC 106 chips control clutch and gear selection
   within the transmission.




                                                                                                        Page   14
            Locked Bilg 32000
            Burnley North, Victoria 3727   I   ford.com.au




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                 FORD DPS6-SAC 00021952
                                                                                                        EXHIBIT 3-5
       Case 2:18-ml-02814-AB-FFM Document 199-2 Filed 02/26/19 Page 6 of 11 Page ID
                                        #:6348

            Ford Motor Company of Australia Limited
            A.B.N. 30 004 116 223

                                                                                                             Go Further


   ATIC 91 Issues

   Cause and symptoms: In some 2010-2015 Fiesta and 2011-2015 Focus vehicles equipped with a
   PowerShift transmission, the ATIC 91 chip may develop a progressive solder crack which can lead to an
   intermittent loss of communication and transmission function. The loss of communication can initially last
   for milliseconds and gradually increase in duration over a period of time. As the duration increases
   symptoms of delayed or harsh shift will become more obvious to the driver. Over time, if the vehicle
   continues to be operated with this condition, the condition could eventually cause a no start condition, an
   inability to shift out of Park, an inability to take off from a stop, or a loss of motive power while driving, and
   may be accompanied by one or more warning lights or messages.

   Following these symptoms, communication and transmission function is typically restored within a few
   minutes. The warning lights or messages may stay on after restart and re-engagement. Should the vehicle
   lose transmission function while driving, the power steering, power brakes, electrical function and vehicle
   restraint systems are unaffected.

   If the vehicle continues to be operated in this condition the solder crack will continue to propagate and the
   duration of communication loss may eventually increase resulting in progressively longer duration of loss of
   mobility. A vehicle that is not serviced with this condition may eventually experience permanent
   communication loss resulting in inability to regain transmission function and the car will not start.

   The investigation undertaken by Ford US found that multiple symptoms consistently precede complete loss
   of mobility caused by an ATIC 91 chip failure.

   Service: Ford has issued a Technical Service Bulletin to its Dealers globally to enable them to diagnose and
   repair vehicles affected by the ATIC 91 quality issue. Ford has also developed a revised software calibration
   for the TCM in potentially affected vehicles to provide an earlier detection and warning of electrical circuit
   malfunction of the TCM prior to experiencing some of the symptoms described. Updating the vehicle
   software will help ensure the vehicle operator is alerted to potential issues with the TCM prior to
   experiencing operational concerns. The validation testing of the revised software strategy indicates it should
   provide approximately three months of overt warning to the driver. The warnings the driver will receive are
   a combination of the following:

   •   Disabling 5th and 6th gears - all vehicles

   •   Transmission fault message in the display - all vehicles

   •   Check engine light and/or service wrench symbol - vehicle dependant

   Ford has issued a Field Service Action to alert Dealers to the availability of the revised software and is
   currently in the process of preparing to write to customers to request them to bring their vehicles to a Ford
   dealer to have the software update performed free of charge.

   Ford has also released an extended warranty which applies to the TCM on potentially affected vehicles (10
   years or 240,000 kilometres from the vehicle's warranty commencement date, whichever occurs first). Any
   transmission issues caused by an ATIC 91 failure after the expiry of the extended warranty will continue to
   be assessed by Ford Australia on a case by case basis to ensure compliance with the consumer guarantees
   contained in the Australian Consumer Law.




                                                                                                            Page I 5
            Locked Bilg 32000
            Burnley North, Victoria 3727   I   ford.com.au




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                    FORD DPS6-SAC 00021953
                                                                                                                        EXHIBIT 3-6
      Case 2:18-ml-02814-AB-FFM Document 199-2 Filed 02/26/19 Page 7 of 11 Page ID
                                       #:6349

            Ford Motor Company of Australia Limited
            A.B.N. 30 004 116 223

                                                                                                                          Go Further


   Production: New TCMs with improved ATIC 91 chips have been available on vehicles built for the
   Australian market from February 6, 2015 (Fiesta) and from February 14, 2015 (Focus).

   ATIC 106 Chip Issues

   Cause and symptoms: Similar to the ATIC 91 chip, the ATIC 106 chip may develop a progressive solder
   crack Because the function of the ATIC 106 chips is to control the clutch and gear selection of the
   transmission, as the solder crack propagates, clutch and gear selection performance will begin to
   deteriorate. Over time, if the issue is not addressed, the solder crack propagation can result in the loss of
   odd or even gears which may be perceived as a "lack of power". If this occurs, the driver will experience an
   obvious change in the performance of the vehicle as gear changes will occur at different engine speeds
   compared to what the driver is used to. These symptoms will usually be accompanied by a Check Engine
   malfunction indicator light.

   Service: The actions listed under "Service" and the extended warranty described above in respect of the
   ATIC 91 chip failure, are equally applicable to ATIC 106 chip failures.

   Production: New TCMs with improved ATIC 106 chips have been available on Fiesta vehicles built for the
   Australian market from January/February 2016. Focus vehicles built for the Australian market since July
   2015 do not have the ATIC 106 chips, as those vehicles do not contain PowerShifttransmissions.

   Summary of Ford's Views in Relation to the Complaints Provided

   The table below records the symptoms reported to the Department by each of the seven customers that have
   lodged complaints.


                                                                          TCM and/or
                                                  TCM                        CLUTCH


                                       Lack of                                        Gear                  Unrelated
                     Customer          Power            No Start   Shudder       Engagement   Poor Accel.   Symptoms


                   Gibbons                                           X                 X           X

                   Kelly                                             X                 X

                   Oldham                  X               X         X                 X

                   Webb                                              X                                          X

                   Donaldson               X                         X

                   Smith                   X                         X

                   Zammit                                             X                                        X




                                                                                                                         Page   16
            Locked Bilg 32000
            Burnley North, Victoria 3727   I     ford.com.au




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                   FORD DPS6-SAC 00021954
                                                                                                     EXHIBIT 3-7
      Case 2:18-ml-02814-AB-FFM Document 199-2 Filed 02/26/19 Page 8 of 11 Page ID
                                       #:6350

            Ford Motor Company of Australia Limited
            A.B.N. 30 004 116 223

                                                                                                          Go Further


   Ford Australia has reviewed its records in relation to each customer and in summary, Ford Australia's views
   are as follows:

   Nicole Gibbons

   The symptoms reported by Nicole Gibbons of "excess transmission shudder" and the vehicle "dropping out
   of gear", are consistent with the symptoms associated with the PowerShift transmission quality issues
   described above and which Ford has observed globally.

   Ford Australia has paid for repairs to Ms Gibbons' vehicle including the replacement of the vehicle's
   transmission input shaft seals and clutch and the replacement of the vehicle's TCM to address these
   concerns. Despite these repairs, Ms Gibbons remained dissatisfied with what we consider to be the normal
   operation of the transmission. Accordingly, Ford Australia arranged to changeover Ms Gibbons' vehicle for a
   new vehicle as a customer satisfaction measure.

   Celeste Kelly

   The symptoms reported by Celeste Kelly of "shudders" and the "clutch slipping" and "gears not selecting
   properly" are consistent with the symptoms associated with the PowerShift transmission quality issues
   described above and which Ford has observed globally..

   Ford Australia paid for repairs to Ms Kelly's vehicle including the replacement of the transmission input
   shaft seals and clutch to address these concerns. Despite these repairs, Ms Kelly remained dissatisfied with
   what we consider to be the normal operation of the transmission. Accordingly, Ford Australia arranged to
   changeover Ms Kelly's vehicle for a new vehicle as a customer satisfaction measure.

   Christine Oldham

   The symptoms reported by Christine Oldham of "shuddering and jerking as if missing a gear change",
   "transmission totally fails", "lack of power" and "cannot select gear when turn engine on" are consistent with
   the symptoms associated with the PowerShift transmission quality issues described above and which Ford
   has observed globally..

   Ford Australia paid for repairs to Ms Oldham's vehicle including the replacement of the transmission input
   shaft seals and clutch and the vehicle's TCM to address these concerns. Despite these repairs, Ms Oldham
   remains dissatisfied with what we consider to be the normal operation of the transmission. Accordingly,
   Ford Australia is in discussions with Ms Oldham about changing her vehicle over for a new vehicle as a
   customer satisfaction measure.

   Joel Webb

   Mr Webb has reported two separate symptoms, one of which relates to the PowerShift transmission and one
   of which does not. Ford Australia's records indicate that the steering related issues were addressed in 2012
   when a wheel alignment was paid for by Ford and a new set of 4 tyres was supplied to Mr Webb by the tyre
   supplier (Michelin). Ford Australia did not receive any warranty claim regarding the replacement tyres and
   no further similar concerns regarding the steering have been reported to Ford Australia since those actions
   were undertaken.

   The symptoms reported by Mr Webb of "shakes severely daily when idling" are consistent with the
   symptoms associated with the PowerShift transmission quality issues described above and which Ford has
   observed globally.

                                                                                                         Page I 7
            Locked Bilg 32000
            Burnley North, Victoria 3727   I   ford.com.au




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                 FORD DPS6-SAC 00021955
                                                                                                         EXHIBIT 3-8
       Case 2:18-ml-02814-AB-FFM Document 199-2 Filed 02/26/19 Page 9 of 11 Page ID
                                        #:6351

            Ford Motor Company of Australia Limited
            A.B.N. 30 004 116 223

                                                                                                              Go Further


   Ford Australia paid for repairs to Mr Webb's vehicle including the reprogramming of the TCM software to
   address these concerns. Ford understands that Mr Webb has sold the vehicle and Ford has subsequently
   paid for the replacement of the TCM in the vehicle.

   Rhianna Donaldson

   The symptom reported by Rhianna Donaldson of "shuddering" is consistent with the symptoms associated
   with the PowerShift Transmission quality issues described above, which Ford has observed globally. Ford
   Australia has paid for repairs to Ms Donaldson's vehicle including the replacement of the transmission input
   shaft seals and clutch and the vehicle's TCM to address these concerns.

   Regarding Ms Donaldson's report that the vehicle "lost power when traveling at high speeds on the freeway"
   and "there were no warnings or alerts", Ford Australia notes that on 20 January 2016 an authorised Ford
   Dealer installed the revised software calibration for the TCM in Ms Donaldson's vehicle. As explained above,
   this software is designed to help ensure that the vehicle operator is alerted to potential issues with the TCM
   prior to experiencing operational concerns. The warnings that are designed to have been received by the
   operator of Ms Donaldson's vehicle are:

   •   Disabling 5th and 6th gears

   •   Transmission fault message in the display

   •   Check engine light and/ or service wrench symbol

   The Ford Dealer which subsequently repaired the vehicle has reported to Ford Australia that when Ms
   Donaldson's vehicle presented for repairs after this incident, the Transmission Malfunction Indictor Light
   (MIL) was on in her vehicle. Further, there were four diagnostic trouble codes detected in Ms Donaldson's
   vehicle after the incident The revised software calibration for the TCM is designed to provide all of the
   above warnings if any of these trouble codes are present

   Accordingly, based on the information provided in the complaint, Ford Australia believes that Ms
   Donaldson's description of the car losing power at highway speed on 23 January 2016 is consistent with the
   5 th and 6 th gears on the vehicle being disabled by the revised software calibration, as part of its strategy to
   alert her to an issue with the TCM.

   Brooke Smith

   The symptoms reported by Brooke Smith of "shuddering" and "loss of power" are consistent with the
   symptoms associated with the PowerShift transmission quality issues described above, which Ford has
   observed globally.

   In October 2015, Ford paid for the installation of the TCM software upgrade described above on Ms Smith's
   vehicle and subsequently, after the warnings that this upgrade is designed to provide occurred, Ford paid for
   the replacement of the TCM in Ms Smith's vehicle.

   Ms Smith's description that, in January 2016, her vehicle lurched forward from take-off and struck the
   vehicle in front of her is not consistent with Ford's global experience as maintaining an appropriate distance
   from the vehicle in front and proper application of the vehicle braking system should be sufficient to prevent
   this from occurring.



                                                                                                            Page   18
            Locked Bilg 32000
            Burnley North, Victoria 3727   I   ford.com.au




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                    FORD DPS6-SAC 00021956
                                                                                                     EXHIBIT 3-9
        Case 2:18-ml-02814-AB-FFM Document 199-2 Filed 02/26/19 Page 10 of 11 Page ID
                                          #:6352

            Ford Motor Company of Australia Limited
            A.B.N. 30 004 116 223

                                                                                                          Go Further


   Ford Australia is also in discussions with Ms Smith about changing her vehicle over for a new vehicle as a
   customer satisfaction measure.

   Maria Zarnrnit

   The symptoms reported by Maria Zammit of "shuddering" and "rattling" are consistent with the symptoms
   associated with the PowerShift transmission quality issues described above, which Ford has observed
   globally. Ford has paid for repairs to Ms Zammit's vehicle including the replacement of the input shaft seals
   and clutch and the TCM software upgrade to address these concerns.

   In relation to Ms Zammit's description ofa "loss of power" at 80 km/hour, Ford's investigations have
   concluded that this report was not related to an issue with the PowerShift transmission. The diagnosis and
   repair undertaken by the authorised Ford Dealer has revealed that this issue was related to an issue with the
   throttle body and accelerator pedal assembly which was then replaced by the Dealer.

   Ford is also in discussions with Ms Zammit about changing her vehicle over for a new vehicle as a customer
   satisfaction measure.

   Q:     HAVE YOU RECEIVED SIMILAR COMPLAINTS OVER THE PAST FOUR YEARS IN REGARDS TO THE
          MODELS? IF SO, HOW MANY COMPLAINTS HAVE YOU RECEIVED AND HOW HAVE THEY BEEN
          HANDLED?

   We have reviewed the database of our Customer Relationship Centre (CRC) to identify reports related to the
   PowerShift transmission. From 1 January 2014 to 29 February 2016, we identified reports on 3,030
   individual vehicles fitted with the transmission. Of those reports, 94 7 cases are currently open. While not
   all reports contain symptoms similar to the seven reports provided, this number most closely reflects the
   data you have requested. Prior to 1 January 2014, we are not able to separately extract the data relating
   specifically to the PowerShift transmission.

   Each of the reports received have been managed on a case by case basis. This includes working with our
   Dealer network to diagnose and repair (if relevant) the reported vehicle issue using the workshop manual
   and technical information referred to above.

   Q:     THE COMPLAINTS RECEIVED BY THE DEPARTMENT INDICATE THAT THE ISSUES EXPERIENCED
          BY DRIVERS POSE A SAFETY HAZARD TO ROAD USERS. I WOULD APPRECIATE YOUR VIEW ON
          THIS.
   Q:     IS FORD AWARE OF ANY REPORTED SAFETY INCIDENTS ATTRIBUTED TO THE DUAL CLUTCH
          TRANSMISSIONS IN FOCUS OR FIESTAS?

   As you can see from our responses above, Ford has thoroughly evaluated the PowerShift transmission
   performance to understand and address customer concerns.

   Those actions have included analysing field reports, driving report vehicles, evaluating returned
   transmissions, and testing various transmissions and components. Based on these actions, our assessment
   is that the PowerShift transmission has not demonstrated a pattern of safety-related failures. The vast
   majority of reports relate to shudder that will not progress to more significant symptoms.

   Ford's investigation has also identified a small number of reports related to other symptoms that are
   progressive in nature such as delayed or harsh shifting, and loss of shifting into certain gears. These
   conditions are noticeable and result in customers seeking service. If customers do not seek service for these


                                                                                                        Page    19
            Locked Bilg 32000
            Burnley North, Victoria 3727   I   ford.com.au




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                 FORD DPS6-SAC 00021957
                                                                                                    EXHIBIT 3-10
      Case 2:18-ml-02814-AB-FFM Document 199-2 Filed 02/26/19 Page 11 of 11 Page ID
                                        #:6353

            Ford Motor Company of Australia Limited
            A.B.N. 30 004 116 223

                                                                                                          Go Further


   noticeable conditions, some of the failure modes can progress over time to cause more sustained symptoms
   including loss of transmission function, no start conditions, and potentially a loss of motive power.

   Even in those instances where symptoms are allowed to progress, the vehicle remains controllable. While
   customers may be concerned that these failure modes could potentially progress to a loss of control, Ford's
   substantial global field experience and testing and analysis show that this is not the case.

   Ford's global experience with this issue is consistent with what has been experienced in Australia. Despite a
   large number of customer contacts being received in relation to the PowerShift transmission, Ford Australia
   has not received any reports of injuries and only one report of a minor accident. That report, from customer
   Brooke Smith, has been addressed in detail above.

   For all of these reasons, Ford does not consider that the issues reported by drivers in relation to the
   PowerShift transmission pose a safety hazard to road users.

   CONCLUSION

   In summary, Ford has conducted extensive analyses of data relating to the PowerShift transmission. Based
   on these evaluations, Ford has implemented a series of service actions and production changes to address
   the issues identified, and believes that these are effective and appropriate to address them.

   We hope this clarifies our position on this matter. Should you wish to discuss further, please do not hesitate
   to contact me as per my details below.

   Yours sincerely,




   Mark Cruse
   Service Engineering Manager
   Ford Customer Service Division
   Ford Motor Company of Australia Ltd
   Tel: 03 8301 2910
   Email: mcruse@ford.com




                                                                                                       Page I 10
            Locked Bilg 32000
            Burnley North, Victoria 3727   I   ford.com.au




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                 FORD DPS6-SAC 00021958
